Citation Nr: 0521188	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-33 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
March 1945.  The appellant is the deceased veteran's widow.

This appeal arises from a June 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs (VA) which denied service 
connection for the cause of the veteran's death.

In June 2005, the appellant was afforded a Travel Board 
hearing before Michelle Kane, who is the Acting Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  He died in November 1992 from a dissecting 
aneurysm of the aorta.  The veteran was discharged from 
service in 1945 due to psychoneurosis, unclassified.  A March 
1945 rating decision initially granted service connection for 
psychoneurosis, mixed neurosis, rated 50 percent disabling.  
In April 1955 his rating was reduced to 10 percent disabling.  
In January 1957 his rating was reduced to 0 percent disabling 
(noncompensable) but he remained service connected all his 
life.

The appellant is a registered nurse and believes that the 
veteran's service-connected psychoneurosis/anxiety disorder, 
which has also been called post-traumatic stress disorder 
(PTSD), contributed to his hypertension, which in turn 
contributed to his death due to dissecting aneurysm of the 
aorta.  In the hearing before the Board in June 2005 the 
appellant stated that the veteran was treated by Dr. Yutani 
and also received treatment at Ocala Regional and Monroe 
Regional Medical Center prior to his death.  The only record 
associated with the claims folder from these sources is a 
June 2003 letter from Dr. Yutani which stated that the 
veteran's PTSD had "a significant influence on his health 
problems that ultimately led to his death.  He had 
hypertension, atherosclerotic heart disease and finally a 
dissecting aortic aneurysm."  Dr. Yutani did not, however, 
provide any medical rationale to support his opinion, so 
additional medical inquiry is needed.

To complete the record, the RO should request the veteran's 
treatment records from Dr. Yutani, Ocala Regional, and Monroe 
Regional Medical Center.  The RO should also have the 
veteran's treatment records and claims folder reviewed by a 
cardiologist, to determine whether the veteran's service-
connected disability could have been a contributory cause of 
his death.

1.  The RO should contact Dr. Yutani and 
obtain any records he has in his 
possession concerning the veteran.  The 
RO should also contact the Ocala Regional 
and Monroe Regional Medical Center to 
obtain medical records for the veteran's 
inpatient treatment directly preceding 
his death.

2.   After obtaining the above evidence, 
to the extent available, the RO should 
have a VA cardiologist review the 
veteran's claims folder and make a 
determination as to whether the veteran's 
service-connected anxiety reaction (also 
referred to as PTSD) was at least as 
likely as not a primary or contributory 
cause of the veteran's death due to 
dissecting aneurysm of the aorta.  
The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

In rendering an opinion, the physician 
should discuss the known risk factors the 
veteran had for developing cardiovascular 
disorder(s), what role they played in his 
case, and why the veteran's psychiatric 
disorder was a likely cause of his 
cardiovascular disorder(s).

3.  If any benefit sought on appeal 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the 
Case, and be given the appropriate period 
of time within which to respond.  The 
case should then be returned to the Board 
for further review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

